DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/5/2022 have been fully considered but they are not persuasive. Applicant’s arguments are considered but not persuasive to overcome the pending rejection because applicant’s arguments are not commensurate with the claims because the instant invention is directed to a product not a process of making the product. It is noted that the product is what it is not how is produced. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
Examiner noted that as applicants acknowledged that the applied prior art Yin (US ‘124) teaches a germanium (Ge) grating structure including the claimed width and the aspect ratio of the fins. 
 Applicants argues that Yin does not contain an enabling disclosure for the grating structure having Ge fins with the dimensions and aspect ratios recited in claim 1; and does not provide any actual working examples.
In response, examiner states that examples are preferred embodiments, however, all disclosures of non-preferred embodiments must be considered. See In re Nehsenberg 126 PQ 383, In re Boe 148 PQ 507, In re Mill & Palmer 176 PQ 196 (CCPA 1972), In re Simon 174 PQ 114 and In re Lamberti et al. 192 PQ 278 (CCPA 1976). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Therefore, the previous rejection is repeated herein as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2016/0079124).
Yin et al disclose a FinFET structure [0009] comprises a plurality of fin structures extending along the first direction and trenches 1G between the fin structures are formed on a substrate 1, wherein the first direction is a direction along which a channel 
region of the device to be formed extends (Y-Y' axis in FIG. 13).  A substrate 1 is provided.  The substrate 1 may be appropriately selected according to the usage of the device, and may comprise monocrystal bulk silicon (Si), monocrystal bulk germanium (Ge), strained silicon (Strained Si); wherein the fin structure have an aspect ratio greater than 5:1 and the fins 1F each have a width along the second direction of, for example, 5-50 nm, and preferably, 10-20 nm. [0026]; and aforesaid teaching overlaps the claimed range of the fin’s aspect ratio and width of the fins and overlapping ranges are prima facie obvious, MPEP 2144.05.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2016/0079124) as applied to claim 1 above, and further in view of Huang et al (US 2020/0343273).

Yin et al disclose above that the germanium finFet structure except a gate dielectric disposed between the gate and the germanium fins.
However, in the same field of endeavor, Huang et al disclose a finFet structure having fins 310, the initial width of fins 310, as determined by mask layer 210, may be about 5 nm to about 50 nm [0040]; a dielectric layer 610 may be formed to cover fins 310 [0045], which dielectric will provide lateral electrical isolation of the fins; and a gate may be formed wrapped around fins 310 and a channel region of channel layer 710 [0092].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Huang et al’s teaching of the introduction of the dielectric material layer and the gate wraped around the fins into Yin et al’s teaching for efficiently completing the FinFet device as taught by Huang et al.	


Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Huang et al (US 9,093,530) disclose a fin field-effect transistor (FinFET), wherein the se with dimension and aspect ratio (Figures 1A-1C; col.2, lines 63-col.3, line 34).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713